         Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE

Daniel Perez

     v.                                   Civil No. 19-cv-372-JD
                                          Opinion No. 2020 DNH 183
Warden, New Hampshire
State Prison



                                  O R D E R

     Daniel Perez, proceeding pro se, seeks a writ of habeas

corpus under 28 U.S.C. § 2254.        In support, he contends that,

during his criminal trial in state court, evidence was used

against him in violation of his Miranda1 rights, that the court

should have disclosed additional information that was reviewed

in camera, and that the court illegally changed his sentence.

The Warden moves for summary judgment on Perez’s claims.             Perez

did not file a response to the motion.



                            Standard of Review

     A court shall grant a writ of habeas corpus under § 2254

“only on the ground that [the petitioner] is in custody in

violation of the Constitution or laws or treaties of the United

States.”    § 2254(a).     As long as the claim was adjudicated on

the merits in state court, the writ cannot be granted based on a




     1   Miranda v. Arizona, 384 U.S. 436 (1966).
         Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 2 of 18



legal or factual error, and instead the court applies a

deferential standard.       Gomes v. Silva, 958 F.3d 12, 19 (1st Cir.

2020).    When a claim was properly presented to the state court

but not adjudicated on the merits, this court reviews the claim

under the de novo standard instead of the deferential review

provided under § 2254(d).         Clements v. Clarke, 592 F.3d 45, 52

(1st Cir. 2010); Fortini v. Murphy, 257 F.3d 39, 47 (1t Cir.

2001).

    A claim is adjudicated on the merits if the claim was

decided on the substance presented, rather than on a procedural

ground, and the decision has res judicata effect.            Linton v.

Saba, 812 F.3d 112, 122 (1st Cir. 2016).          Further, a claim is

adjudicated on the merits, although the decision is “framed in

terms of state law . . . as long as the state and federal issues

are for all practical purposes synonymous and the state standard

is at least as protective of the defendant’s rights as its

federal counterpart.”       Id.

    Under the deferential standard, a writ may be granted when

the state court’s adjudication of the petitioner’s federal

constitutional claims “resulted in a decision that was contrary

to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of

the United States.”      § 2254(d)(1).     Alternatively, a writ may be



                                      2
      Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 3 of 18



granted if the adjudication “resulted in a decision that was

based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding.”

§ 2254(d)(2).   For purposes of that showing, “a determination of

a factual issue made by a State court shall be presumed to be

correct.”   § 2254(e)(1).

    A petition for a writ of habeas corpus under § 2254

ordinarily is decided based on the existing record.         A hearing

will be held only in limited circumstances.        § 2254(e)(2);

Jackson v. Marshall, 864 F.3d 1, 14 (1st Cir. 2017).         Those

circumstances have not been shown to exist here, and therefore a

hearing was not held.



                              Background

    The background facts are taken from the transcript of the

hearing on Perez’s motion to suppress, document no. 13 filed

conventionally; the New Hampshire Supreme Court’s decision,

State v. Perez, Case No. 2016-0271, 2017 WL 4341420 (N.H. Aug.

1, 2017); exhibits filed by Perez with the petition, document

no. 1, and documents filed by the Warden with the answer,

document no. 12.

    When the events leading to his arrest occurred, Perez was

staying with his girlfriend and her children.        His girlfriend’s



                                   3
         Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 4 of 18



ten-year-old daughter, “Y”, accused him of sexually assaulting

her and provided accounts of sexual assault by Perez during an

interview at the Child Advocacy Center.          Salem Police Detective

Geha investigated the allegations of sexual assault.

     Geha called Perez on June 24, 2014, to arrange to speak

with him and asked Perez to come to the police station.             Once

there, Perez was taken to an interview room.           Detective Ryan

Sambataro joined them.       Geha talked to Perez in English, and

Perez had no trouble understanding him.          Perez also responded in

English, in complete sentences, and Geha had no trouble

understanding him.      Although Geha can speak Spanish, he saw no

need to conduct the interview in Spanish.

     Geha told Perez he was free to leave at any time.             Geha

read the five rights stated on a Miranda form to Perez, line by

line, asking Perez if he understood each right as he read it,

and Perez responded that he did.          Geha did not read the waiver

section of the form.2      Geha asked Perez if he were willing to

talk with him about the allegations of sexual assault.             Perez

said he was and signed the waiver section of the form.


     2 During the suppression hearing, an issue arose as to
whether Geha remembered giving Perez the Miranda form to let him
read the waiver section himself. The judge noted that it was a
poorly documented interview. Whether or not Geha remembered
giving the form to Perez for him to read the waiver section, it
is undisputed that Perez signed the waiver, which shows that he
was given the form and saw the waiver.

                                      4
      Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 5 of 18



    To begin the interview, Geha told Perez that Y had accused

him of touching her genitals, her chest, and her buttocks.

Perez responded by saying that he did not remember.         Sambataro

left the interview room, and Geha continued the interview.

    As the interview progressed, Perez seemed more comfortable.

After an hour to an hour and a half, Perez admitted that Y was

telling the truth.     Geha then asked Perez if he could turn on

the recording equipment, and Perez agreed.        Geha again asked

Perez, during the recorded part of the interview, if he

understood his rights, and Perez answered that he did.

    Before his criminal trial, Perez moved to suppress the

statements he made to Detectives Geha.       In support, he argued

that he did not knowingly, intelligently, and voluntarily waive

his Miranda rights.     He argued that he had limited education and

a learning disability but did not present evidence to establish

those facts.   The trial court denied the motion.        Perez’s

statements to Geha were introduced into evidence at trial.

    Although Perez did not testify during the suppression

hearing, he did testify at trial.      There, Perez testified that

he could not read or write well and then said that he did not

know how to read.     He testified that he told Geha that he could

not read, but Geha told him to sign the Miranda form anyway.




                                   5
      Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 6 of 18



    Perez was convicted on one count of aggravated felonious

sexual assault, one count of attempted aggravated felonious

sexual assault, and three counts of felonious sexual assault.

He was sentenced to three and a half to ten years in prison on

each charge of felonious sexual assault, to be served

concurrently.     His sentence on attempted aggravated felonious

sexual assault was suspended.

    On appeal, Perez argued that although Geha carefully read

the Miranda rights and determined that Perez understood them, he

did not read the waiver of rights section or determine that

Perez understood the waiver of his Miranda rights.         He also

argued that the trial court erred in failing to disclose

documents that were reviewed by the court in camera.         The New

Hampshire Supreme Court “address[ed] the suppression issued

under the State Constitution and rel[ied] upon federal law only

to aid [the] analysis.”     Perez, 2017 WL 4341420, at *2.       It

addressed the issue of in camera review under the state law

standard.   Id.   The trial court’s decision was affirmed.

    The state filed an application for review of Perez’s

sentence.   On January 2, 2019, the sentencing review board

increased Perez’s sentences to seven and a half to fifteen years

in prison on the felonious sexual assault charges, to be served

concurrently, and did not change the sentence on attempted



                                   6
        Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 7 of 18



aggravated felonious sexual assault.         His petition to the New

Hampshire Supreme Court for a writ of certiorari was denied on

May 3, 2019.

    Perez filed his habeas petition in this court on April 11,

2019.   On preliminary review and after amendment, the court

allowed the following claims:

    (1) Statements he made to the Salem police were used
    against him, after his motion to suppress was
    denied, although he did not make a knowing, intelligent,
    and voluntary waiver of his Miranda rights.

    (2) The trial court reviewed potentially exculpatory
    confidential information in camera but did not
    disclose it.

    (3) The superior court illegally changed Perez’s
    sentence.

See Docs. nos. 7, 9, and 10.

    The Warden moved to have this court review, in camera, the

documents that are the subject of Perez’s claim number 2.               The

motion was granted.     Doc. no. 15.     Those documents were sent to

the court by the clerk of court of the Rockingham County

Superior Court and were docketed, under seal, on October 9,

2020.   Doc. no. 21.



                                Discussion

    The Warden moves for summary judgment on all three of

Perez’s claims.     In support, he contends that the New Hampshire



                                     7
       Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 8 of 18



Supreme Court applied the appropriate legal standards in

concluding that Perez’s statements were not used in violation of

his Miranda rights and that Perez’s sentence was not changed

illegally.   With respect to the claim pertaining to the

documents reviewed in camera, the court will also review the

documents in camera to determine whether the New Hampshire

Supreme Court’s decision was contrary to or an unreasonable

determination of federal law.



A.   Miranda Rights

     Perez contends that his Miranda rights were violated

because the police ordered him to sign a Miranda waiver that he

could not read due to his severe learning disabilities and then

his statements were used against him at trial.         More

specifically, Perez contends that he did not knowingly waive his

rights because Detective Geha did not read the waiver section to

him and he was unable to read it to himself.         The government

moves for summary judgment on that claim, arguing that the New

Hampshire Supreme Court’s decision affirming denial of his

motion to suppress is neither contrary to nor an unreasonable

application of clearly established federal law.

     Under clearly established federal law, “most statements

made by a suspect during a custodial interrogation are



                                    8
        Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 9 of 18



inadmissible at trial absent a valid waiver of Miranda rights.”

United States v. Carpentino, 948 F.3d 10, 25 (1st Cir. 2020).           A

waiver of Miranda rights is valid, if “appraised in light of all

the circumstances, the waiver was both knowing and voluntary.”

Id. at 26.    To be a knowing waiver, the suspect must have “full

awareness of both the nature of the right being abandoned and

the consequences of the decision to abandon.”          Id.   That is,

“[t]o show a knowing waiver, the government need only

demonstrate that the defendant knew that he could remain silent

and request a lawyer and that his statements could be used

against him.”    Id. at 30.     The government bears the burden of

showing by a preponderance of the evidence that the suspect

knowingly waived his rights.       Id. at 26.

       In this case, there is no dispute that Perez understood his

protected rights, as provided on the Miranda form and read to

him.    The issue is whether he knowingly waived those rights by

signing the waiver form, which was not read to him and which he

says he could not read himself.

       On appeal, the New Hampshire Supreme Court noted that Perez

produced no evidence at the suppression hearing that he could

not read.    Perez, 2017 WL 4341420, at *2.       Although Perez

testified at trial about his inability to read, because he did

not renew his motion to suppress at trial, the review of the



                                     9
      Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 10 of 18



denial of his motion to suppress was limited to the evidence

presented at the suppression hearing.       Id.    Based on that

record, the supreme court held that the government proved beyond

a reasonable doubt that Perez’s waiver of his Miranda rights was

intelligent, knowing, and voluntary.       Id.

    Perez does not challenge the factual basis of the New

Hampshire Supreme Court’s decision.       He argues that on those

facts his waiver was not made knowingly.         The record shows that

Perez understood his Miranda rights.       Further, after Perez was

informed of those rights, Geha asked Perez if he were willing to

talk to him about the accusations and Perez agreed to do so.

Once Perez agreed to talk, Geha gave Perez the Miranda form to

sign, and he signed the form in the appropriate place.

    The state standard applied by the supreme court requires a

higher burden of proof for the government than does the federal

standard.   Based on that higher standard, the New Hampshire

Supreme Court concluded that Perez intelligently and knowingly

waived his Miranda rights.     Perez has not shown that the supreme

court’s decision was an unreasonable application of or contrary

to federal law.




                                   10
         Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 11 of 18



B.   In Camera Review

     The trial court ordered that Y’s school records and records

from the Massachusetts Department of Children and Family

Services be submitted for in camera review.           The court then

reviewed the records, in camera, and the records that it deemed

to be essential and reasonably necessary to Perez’s defense.

Some of the records, which the trial court determined did not

meet that standard, were not disclosed.           The New Hampshire

Supreme Court affirmed that decision after its own in camera

review of the undisclosed records.

     Perez contends that the decision not to disclose those

records violated federal law because the undisclosed records

were potentially exculpatory in that they may have included

information that showed Y had a motive to lie.            Specifically, he

contends that the undisclosed documents may have supported his

defense theory that Y falsely alleged the assaults in order to

be removed from her mother’s home.3         He sought information that

showed Y wanted to be removed, her knowledge about reasons for

removal, and her mood in late May of 2014.

     A criminal defendant is entitled under the due process

clause of the Fourteenth Amendment to information that is


     3 That argument was made in his appeal to the New Hampshire
Supreme Court, and Perez submitted that brief in support of his
habeas petition.

                                      11
      Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 12 of 18



favorable to his defense and material to his guilt or

punishment.   Brady v. Maryland, 373 U.S. 83, 87 (1963).         Such

information includes information that could be used to impeach a

government witness.    United States v. Bagley, 473 U.S. 667, 676

(1985).

    Under New Hampshire law, a criminal defendant is entitled

to have privileged or confidential materials reviewed in camera

by the court if he shows a reasonable probability that the

information is material and relevant to his defense.          State v.

Gagne, 136 N.H. 101, 104 (1992).        Privileged and confidential

materials will be disclosed only if they are “essential and

reasonably necessary to the defense at trial.”         State v. Guay,

162 N.H. 375, 385 (2011); see also State v. Girard, Case No.

2018-0608 (N.H. Oct. 16, 2020).      The standard of essential and

reasonably necessary was recently clarified to require the

reviewing judge to determine whether the materials in fact

contain material and relevant evidence.        Id. at *8.

    This court also has reviewed the in camera documents that

were not disclosed by the trial court, along with the documents

that were disclosed.    The undisclosed documents do not include

any different information that is favorable and material to

Perez’s guilt or punishment or that could have been used to

impeach a government witness during his trial.         Therefore, Perez



                                   12
         Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 13 of 18



has not shown that the New Hampshire Supreme Court’s decision

affirming the trial court’s ruling following in camera review

was contrary to or an unreasonable application of federal law.



C.   Sentence Increase

     Perez contends that the state illegally changed his

sentence to a longer term of imprisonment.           He raised that claim

in his petition for a writ of certiorari to the New Hampshire

Supreme Court, seeking to appeal the Sentencing Review Board’s

decision.     In his brief in support of the petition, Perez

acknowledged that the sentence review process was

constitutional.      He argued, however, that in his case there was

an impermissible delay in issuing the sentencing decision.4

     The New Hampshire Supreme Court denied Perez’s petition,

referencing Rule 11 of the Rules of the Supreme Court of the

State of New Hampshire.        Rule 11 provides the requirements for a

petition for original jurisdiction, which includes the provision

that such petitions “shall be granted only when there are

special and important reasons for doing so.”           In addition to




     4 Although the Warden provided a copy of the brief with his
answer, he did not address the arguments raised there. Instead,
the Warden addressed the claim as a challenge to the legality of
the increase under New Hampshire sentencing laws. That does not
appear to be the claim that Perez has raised.


                                      13
      Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 14 of 18



substantive conditions, the rule requires that certain

procedures be followed.

    The claim was not adjudicated on the merits by the New

Hampshire Supreme Court, which only would have occurred if the

petition had been granted so that the court heard the appeal.

The New Hampshire Supreme Court’s general reference to Rule 11

does not show that the petition was denied on procedural

grounds.   Therefore, the court will review the sentencing claim

under the de novo standard.

    In his brief in support of the petition for a writ of

certiorari, Perez relied on State ex rel. McLellan v. Cavanaugh,

127 N.H. 33, 37-40 (1985), for the proposition that due process

and the right to a speedy trial (under both the state and

federal constitutions) require a speedy disposition of the case

after trial and that a delay in sentencing could violate those

rights.    The United States Supreme Court, however, has since

held that the Sixth Amendment right to a speedy trial does not

pertain to post-conviction delays in sentencing.         Betterman v.

Montana, 136 S. Ct. 1609, 1613 (2016).       At that stage, “[t]he

primary safeguard comes from statutes and rules.”         Id. at 1617

(citing, among other rules, N.H. Rule Crim. Proc. 29(a)(1)

(2016)).    In addition, the due process clause of the Fourteenth

Amendment “serves as a backstop against exorbitant delay.”             Id.



                                   14
      Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 15 of 18



    The Supreme Court did not apply the due process standard in

Betterman because the defendant had not raised that ground for

relief.   The Supreme Court stated, however, that “[r]elevant

considerations may include the length of and reasons for delay,

the defendant’s diligence in requesting expeditious sentencing,

and prejudice.”   Id. at 1618, n.12.      In her concurrence, Justice

Sotomayor cited the same factors, which are provided in Barker

v. Wingo, 407 U.S. 514, 530 (1972), and stated that the Barker

factors would be the appropriate test for whether sentencing

delays violated due process.      Id. at 1619.

    Prior to the ruling in Betterman, the First Circuit used

the four Barker factors provided to determine whether a

sentencing delay violated the Sixth Amendment, but the First

Circuit has not had the opportunity to address the issue after

Betterman.    United States v. Carpenter, 781 F.3d 599, 608 (1st

Cir. 2015).   The Third Circuit has held, after Betterman, that

the four Barker factors apply to determine whether a delay in

sentencing caused a due process violation.        United States v.

Lacerda, 958 F.3d 196, 219 (3d Cir. 2020); see also United

States v. Yupa Yupa, 796 F. App’x 297, 299 (7th Cir. 2020).            The

four Barker factors are:     “the length of the delay, the reason

for the delay, the defendant’s assertion of the right to a

speedy trial, and whether the defendant has been prejudiced by



                                   15
      Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 16 of 18



the delay.”   Carpenter, 781 F.3d at 608; accord Lacerda, 958

F.3d at 219-20.

    Applying the Barker factors here, Perez has not shown that

the delay in the Sentencing Review Board’s decision violated his

right to due process.    Perez argued in his brief in support of

his petition for a writ of certiorari that the delay in issuing

the decision to increase his sentence, which was imposed more

than two and a half years after his original sentencing, was too

long and was caused by the government.

    To implicate due process rights, however, delay must be

“the product of bad faith reasons.”       United States v. Irizarry-

Colon, 848 F.3d 61, 70 (1st Cir. 2017).        While the delay between

Perez’s initial sentencing and the Sentence Review Board’s

decision was lengthy, Perez has not shown that it was caused by

the government’s bad faith.     The government moved to stay the

proceeding before the Sentencing Review Board, pending the

outcome of Perez’s appeal, which was granted.         The record does

not show that Perez objected to the stay, otherwise attempted to

move the proceedings along more quickly, or raised the issue of

a delay in the sentencing review proceeding at any time before

the decision issued.    Because the appeal put the conviction in

question, it was reasonable to delay the sentence review until

after that proceeding concluded.



                                   16
      Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 17 of 18



    Perez argued that he suffered extreme prejudice as a result

of the increase in his sentence.        In support, he states that,

when the Sentencing Review Board’s decision issued, he was

within four months of his minimum parole date and had been

changed to minimum security status so that he lived outside of

the prison.   As a result of the increase in his sentence, his

parole date change, his inmate status was changed to a higher

security level, and he was returned to the prison.

    As Perez plainly states, the changes in his parole date and

security status, which caused a change in his living situation,

were the result of his increased sentence.        Perez does not

allege or show that the delay in issuing the decision that

increased his sentence caused those changes.        Because Perez has

not shown that the delay in the Sentencing Review Board’s

decision violated his right to due process, that claim fails.



                               Conclusion

    For the foregoing reasons, the Warden’s motion for summary

judgment (document no. 17) is granted.       Perez’s claims brought

in support of his petition for a writ of habeas corpus are

dismissed.




                                   17
       Case 1:19-cv-00372-JD Document 23 Filed 10/20/20 Page 18 of 18



      Because Perez has not made a substantial showing of the

denial of a constitutional right, the court declines to issue a

certificate of appealability.       28 U.S.C. § 2253(c)(2).

      The clerk of court shall enter judgment accordingly and

close the case.

      SO ORDERED.



                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge
October 20, 2020

cc:   Daniel Perez, pro se
      Elizabeth C. Woodcock, Esq.




                                    18
